Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Appeal
In view of the appeal brief filed on 09/01/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/KAKALI CHAKI/               Supervisory Patent Examiner, Art Unit 2122                                                                                                                                                                                         

Claim Objections
Claims 1, 9 and 17 are objected to because of the following informalities: 
In claims 1, 9 and 17, “...an entry in the data set including a sample of the first type of data” should be “… an entry in the data set including the sample of the first type of data”
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 -24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In regard to claims 1, 9 and 17,
Step 1:  Is the claim to a process, machine, manufacture, or composition of matter? 
Yes, claims 1 and 17 recite a system comprising processing circuitry and non-transitory machine readable medium, and therefore is a machine, which is a statutory category of invention; claim 9 recites a method, and therefore is a process, which is a statutory category of invention.

Step 2A, prong 1: Does the claim recite an abstract idea, law of nature or natural phenomenon? Yes, claims 1, 9 and 17 recite “(1) encode, using the encoder, the sample to create a sparse coded sample…; (2) search a dataset using the sparse codes from the sparse coded sample to locate a segment set of a second type of data, an entry in the data set including… the segment set of the second type of data comprising entries from the dataset found using the sparse codes from the sparse coded sample; and (3) create an instance of the second type of data directly from samples of the second type of data in the segment set.”

(1) The limitation of encoding the sample to create a sparse coded sample (comprising sparse codes) is, under its broadest reasonable interpretation, a mathematical calculations, and therefore is an abstract idea. That is, sparse coding is calculated by math.  
	(2) The limitation of searching a dataset using the sparse codes to locate a segment set is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind, and therefore is a mental process. For example, out of a group of images, some similar images are extracted. That is, extracting / locating a subgroup of similar data entries from a group of data encompasses an observation or evaluation that can be performed in the human mind. 
In addition, the limitation of finding entries (from the dataset) using the sparse codes is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind, and therefore is a mental process. That is, comparing the coefficients to find the sparse codes (with the corresponding images) that are not close to zero encompasses an observation or evaluation that can be performed in the human mind. (For example, the coefficient is approximately close to zero, then the entry including the sparse code and the corresponding image is eliminated. Otherwise, if it’s close to one, it’s selected.)
(3) The limitation of creating an instance of the second type of data directly from samples is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind, and therefore is a mental process. That is, at least for a trivial case, combining two sample images to create a combined image (e.g. an instance of image type) encompasses an evaluation that can be performed in the human mind with the aid of pen and paper.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind or math, then it falls within the mental processes or mathematical concepts of abstract ideas. Accordingly, the claims 1, 9 and 17 recite an abstract idea.

Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
No, the judicial exception is not integrated into a practical application. In particular, claims 1, 9 and 17 recite “an encoder, processing circuitry, instructions and an artificial neural network” are generally linked to the abstract idea. 

Claims 1, 9 and 17: The use of “an encoder, processing circuitry, instructions, and using an artificial neural network (using a computer as a tool to perform an abstract idea)” amounts to an attempt to generally link the use of a judicial exception to a computer technological environment or field of use - see MPEP 2106.05(h). It can also be viewed as mere instructions to implement an abstract idea on a computer – see MPEP 2106.05(f). 
The limitation of obtaining a sample of a first type of data represent mere data gathering. A step of gathering data for use in a claimed process is a pre-solution activity, therefore the obtaining step is an insignificant extra-solution activity – see MPEP 2016.05(g). 

Accordingly, these additional elements do not provide a meaningful limitation to transform the abstract idea into a patent eligible application of the abstract idea. The claims 1, 9 and 17 as a whole, considering all additional elements both individually and in combination, are directed to an abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
No, the claims 1, 9 and 17 do not recite additional elements that amount to an inventive concept (significantly more) than the recited judicial exception. 
Claims 1, 9 and 17:  These additional elements, as explained above: “an encoder, processing circuitry, instructions, and using an artificial neural network” are generally linking the use of a judicial exception to a computer environment; and the obtaining step is an insignificant extra-solution activity.

Further, the obtaining step is well-understood, routine and conventional (WURC):
“obtain a sample of a first type of data…” is receiving or transmitting data over a network, or it can be viewed as extracting data (patches) from a file / document– see MPEP 2106.05(d). 

Accordingly, considering the claim as a whole and the additional elements both individually and in combination, do not provide significantly more than the abstract idea. These independent claims are not patent eligible.

Dependent claims 2, 10 and 18 recite “visual image” which is an additional element that amounts to generally linking the use of a judicial exception (the “searching” step) to a particular technical field of use - see MPEP 2106.05(h); and “depth data” which is more specifics of the judicial exception identified in step 2A prong 1 in connection with claim 1.
Dependent claims 3, 11 and 19 recite "compares… to establish distances… filters the entries… by the distances…" This is an abstract idea of mental process in step 2A prong 1 because comparing the coded sample to codes in the dataset and filters the entries by distances encompasses an observation or evaluation that can be performed in the human mind. Further, “distances” or “a nearest neighbor set” is more specifics of the judicial exception identified in this claim.
Dependent claims 4, 12 and 20 recite "an image patch,” which amount to generally linking the use of a judicial exception to a particular technical field of use - see MPEP 2106.05(h). 
Dependent claims 5, 13 and 21 recite "the first type of data is produced by a first sensor and the second type of data is produced by a second sensor. These “sensors” are not positively recited as part of the steps or functions recited in the claims, the limitations thus are not meaningful. There is no indication of the additional elements of “a first sensor” or “a second sensor” with regard to the improvements to the functioning of any other technology or technical field – see MPEP 2106.05(a).
Dependent claims 6, 14 and 22 recite "the first sensor is deployed in a first device, wherein a first portion of the processing circuitry… is at the first device, and wherein a second portion of the processing circuitry… is at a second device." There is no indication of the additional element of “a first device” or “a second device” with regard to the improvements to the functioning of any other technology or technical field – see MPEP 2106.05(a). The additional element of “a first/second portion of the processing circuitry” amounts to generic computer components which the courts have identified as not adding significantly more to the abstract idea.
Dependent claims 7, 15 and 23 recite "obtain a classification target; and select a sparse code dictionary from several dictionaries based on the classification target." In step 2A prong 1, the selecting step is an abstract idea of mental process because selecting a sparse code dictionary specific to the target is a judgement or evaluation that can be performed in the human mind, and “several dictionaries” is more specifics of the judicial exception identified above in this claim. Further in step 2A prong 2, the obtaining step is an insignificant extra-solution activity.
Dependent claims 8, 16 and 24 recite "a spiking neural network (SNN) …" This is using a SNN model on a computer to calculate sparse codes, and therefore can be viewed as mere using a computer as a tool to perform an abstract idea – see MPEP 2106.05(f).

In sum, in step 2A prong 2, dependent claims recite additional elements “visual image, an image patch, a first sensor, a second sensor, a first device, a second device, a first/second portion of the processing circuitry, a spiking neural network (SNN)” do not integrate the judicial exception into a practical application.
In step 2B, dependent claims recite these additional elements “visual image, an image patch…” do not amount to significantly more than the judicial exception; and the obtaining step in claims 7, 15 and 23 is an insignificant extra-solution activity.
Further, the obtaining step in claims 7, 15 and 23 is well-understood, routine and conventional (WURC):
“obtain a classification target” is receiving or transmitting data (a classification target) over a network – see MPEP 2106.05(d). 

For the reasons above, claim 1 is rejected as being directed to non-patentable subject matter under §101. This rejection applies equally to independent claims 9 and 17, which recite a method and a machine readable media, respectively, as well as to dependent claims 2-8, 10-16 and 18-24.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 8, 9, 10, 12, 16, 17, 18, 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Cao ("Registration for Correlative Microscopy using Image Analogies") in view of Tang ("Sparse Coding by Spiking Neural Networks: Convergence Theory and Computational Results").
In regard to claims 1, 9 and 17, Cao teaches: A system for sparse coding classification, the system comprising: 
… obtain a sample of a first type of data; (Cao, p. 3 "The objective for image analogies [4] is to create an image B' from an image B with a similar relation in appearance as a training image set (A, A'). Fig. 2 shows an image analogies example."; image A is a sample of a first type of data)
encode, using the encoder, the sample to create a sparse coded sample, the sparse coded sample comprising sparse codes to reconstruct the sample, (Cao, p. 3, 2.1 Sparse Representation Model [an encoder], "Sparse representation is a technique to reconstruct a signal as a linear combination of a few basis signals from a typically over-complete dictionary."; p. 3 "… where α is a sparse vector that explains x as a linear combination of columns in dictionary D… "; α is sparse codes)
… search a dataset using the sparse codes from the sparse coded sample to locate a segment set of a second type of data, an entry in the data set including a sample of the first type of data, a sparse code for the sample of the first type of data, and a sample of the second type of data, (Cao, p. 3 "The standard image analogies algorithm [4] achieves the mapping between B and B' by looking up best-matching patches [a segment set] for each image location between A and B which then imply the patch appearance for B' from the corresponding patch A' (A and A' are assumed to be aligned)."; p. 1 "The method makes use of representative corresponding image training patches of two different imaging modalities to learn a dictionary capturing appearance relations"; "Note that there is only one set of coefficients αi per patch..."; two different imaging modalities are a sample of the first / second type of data, the representative is a sparse code for the sample of the first type of data)

    PNG
    media_image1.png
    76
    499
    media_image1.png
    Greyscale
the segment set of the second type of data comprising entries from the dataset found using the sparse codes from the sparse coded sample; and (Cao, p. 2 "… we devise an image-analogies method using ideas from sparse coding [6], where corresponding image-patches [segment set / entries] are represented by a learned basis (a dictionary)."; p. 6, equation (9); αi is used in equation (9) [using sparse codes])


create an instance of the second type of data directly from samples of the second type of data in the segment set. (Cao, p. 3 "Fig. 2: Result of Image Analogy: Based on a training set (A, A') an input image B can be transformed to B' which mimics A' in appearance."; p. 4 "We adapt this formulation for our sparse coding image analogy method and learn the dictionary D directly from aligned sets of training images." ; p. 6 equation (9)) 

Cao does not teach, but Tang teaches: an encoder; and (Tang, p. 1 "In this paper, we formulate a mathematical model of one SNN [an encoder] that can be configured for a sparse coding problem for feature extraction."; p. 1 "In this work, we provide a framework to rigorously establish the convergence of  ring rates in a spiking neural network to solutions corresponding to a LASSO problem. This network model, namely the Spiking LCA...")
processing circuitry configured by instructions from the system to: (Tang, p. 7"We report the execution time of simulating the spiking neural network on a conventional CPU [processing circuitry]... We solve a convolutional sparse coding problem [20] on a 52x52 image and a 208x208 images. The experiments are ran on 2.3GHz Intel Xeon CPU E5-2699 using a single core.")
… the sparse codes created by an artificial neural network trained on the first type of data; (Tang, p. 1 "In this paper, we formulate a mathematical model of one SNN that can be configured for a sparse coding problem for feature extraction."; p. 6 "We use a larger 400-neuron spiking network to empirically examine the convergence of spike rates to CLASSO solution. The neural network [an artificial neural network] is configured to perform feature extraction from a 8x8 image patch [the first type of data], using a 400 atom dictionary learned from other image datasets."; p.3 section 3, "Sparse Coding [sparse codes] by Spiking LCA Neural Network")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Cao to incorporate the teachings of Tang by including SNN. Doing so would provide a rigorous result for a sparse coding problem by using SNN. (Tang, p. 1 abstract "In this paper, we formulate a mathematical model of one SNN that can be configured for a sparse coding problem for feature extraction. With a moderate but well-defined assumption, we prove that the SNN indeed solves sparse coding. To the best of our knowledge, this is the first rigorous result of this kind.")

In regard to claims 2, 10 and 18, Cao and Tang teach: The system of claim 1, wherein the first type of data is visual image data, and wherein the second type of data is depth data. (Cao, p. 10 "We will also apply our sparse image analogy method to 3D images [depth data], which is straightforward"; p. 3 "The objective for image analogies [4] is to create an image B' from an image B with a similar relation in appearance as a training image set (A, A'). Fig. 2 shows an image analogies example."; image A is the first type of data / 2D image [visual image data]. (para. [0029]) A depth/3D camera produces a depth image / 3D image [the second type of data / depth data]. In computer vision, 3D images contain depth data (z-depth) which is each object’s distance from the camera in a viewpoint.)

In regard to claims 4, 12 and 20, Cao and Tang teach: The system of claim 1, wherein a sample is an image patch. (Cao, p. 1 "The method makes use of representative corresponding image training patches of two different imaging modalities…")

In regard to claims 8, 16 and 24, Cao and Tang teach: The system of claim 1, wherein the encoder, to encode the sample to create the sparse coded sample, is a spiking neural network (SNN) to create sparse codes for the sparse coded sample. (Tang, p. 1 "In this paper, we formulate a mathematical model of one SNN that can be configured for a sparse coding problem for feature extraction."; p. 1 "In this work, we provide a framework to rigorously establish the convergence of  ring rates in a spiking neural network to solutions corresponding to a LASSO problem. This network model, namely the Spiking LCA..."; p. 6 "We use a larger 400-neuron spiking network to empirically examine the convergence of spike rates to CLASSO solution. The neural network is configured to perform feature extraction from a 8x8 image patch, using a 400 atom dictionary learned from other image datasets.")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Cao to incorporate the teachings of Tang by including SNN. Doing so would provide a rigorous result for a sparse coding problem by using SNN.

Claims 3, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cao in view of Tang in further view of Perez Pellitero (US 20160078600 A1).
In regard to claims 3, 11 and 19, Cao and Tang teach: The system of claim 1, wherein, to search the dataset using the sparse coded sample to locate the segment set, the processing circuitry: (Cao, p. 2 "… we devise an image-analogies method using ideas from sparse coding [6], where corresponding image-patches [segment set / entries] are represented by a learned basis (a dictionary)."; p. 6, equation (9); αi is used in equation (9) [using sparse codes])
Cao and Tang do not teach, but Perez Pellitero teaches: compares the sparse coded sample to sparse codes in entries of the dataset to establish distances between the sparse coded sample and the sparse codes in the entries of the dataset; and (Prz., [0059] "The KNN determining unit 720 determines a defined number k of nearest neighbor regions. It comprises a comparison unit CMP that finds a region that has a required feature, or that has a feature most similar to a required feature. "; [0087] "Major contributions of local NBNN comprise (a) only using the closest member [the sparse coded sample] from the regions whose descriptors [the codes] are within the k nearest neighbors of each di y, and (b) modeling the distance to the rest of the regions P(di| R) as the distance to the k+1 nearest neighbors."; entries and dataset, see claim 1)
filters the entries of the dataset by the distances to identify a nearest neighbor set of entries of the dataset that is the segment set. (Prz. [0059] "The example patch extraction unit 740 extracts a plurality of example patches from the nearest neighbor region, and collects the example patches in an example patch data base that is specific for the current patch.")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Cao and Tang to incorporate the teachings of Prz. by including optimal patches adaptively selected and the feature of descriptors. Doing so would ensure only such example pairs will be included that are highly correlated with the patches to be reconstructed. (Prz., [0007] "The present invention discloses a novel sparse SR method which focuses on adaptively selecting optimal patches for the dictionary training... the invention creates in a training dataset new sub-image entities which we call regions, and descriptors in order to characterize them are extracted. A key idea is that if these regions are smaller, they will have consistent texture or edge content. For every patch to be super-resolved, its texture region is found in the training images by using the efficient local Naive Bayes Nearest Neighbor (NBNN), thus ensuring that in the dictionaries only such example pairs will be included that are highly correlated with the patches to be reconstructed.")

Claims 5, 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cao in view of Tang in further view of Purnomo ("Design of Efficient Clustering Dictionary for Sparse Representation of General Image Super Resolution").
In regard to claims 5, 13 and 21, Cao and Tang do not teach, but Prnm. teaches: The system of claim 1, wherein the first type of data is produced by a first sensor and the second type of data is produced by a second sensor. (Prnm., "Super-resolution can be used to generate high resolutionimage [second type of data] given a single or multiple low-resolution images [first type of data]… most video camera [first sensor] used for surveillance system give low resolution image"; "When we take a picture by camera [second sensor], the captured image Y is gotten from real view high-resolution, image X which is decimated by factor L and is added blur and noise by V filter.")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Cao and Tang to incorporate the teachings of Purnomo by including include the super-resolution technique. Doing so would provide fast processing time and improve accuracy in the video surveillance. (Prnm., "Video surveillance is a system that requires fast processing time... Super-resolution is becoming needed in video surveillance to generate high resolution image in order to improve accuracy... Thus, fast and accurate super-resolution method is urgently needed as a preprocessing step for video surveillance data to further analysis.")

Claims 6-7, 14-15 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Cao in view of Tang in view of Purnomo in further view of Chen ("Compressive Wireless Pulse Sensing").
In regard to claims 6, 14 and 22, Cao, Tang and Purnomo teach: … to obtain the sample of a first type of data and encode the sample to create a sparse coded sample… (Cao, p. 3 "The objective for image analogies [4] is to create an image B' from an image B with a similar relation in appearance as a training image set (A, A'). Fig. 2 shows an image analogies example."; image A is a sample of a first type of data); p. 3, 2.1 Sparse Representation Model [an encoder], "Sparse representation is a technique to reconstruct a signal as a linear combination of a few basis signals from a typically over-complete dictionary."; p. 3 "… where α is a sparse vector that explains x as a linear combination of columns in dictionary D… ")
… to search the dataset using the sparse coded sample to locate a segment set of a second type of data (Cao, p. 3 "The standard image analogies algorithm [4] achieves the mapping between B and B' by looking up best-matching patches [a segment set] for each image location between A and B which then imply the patch appearance for B' from the corresponding patch A' (A and A' are assumed to be aligned).")
and create an instance of the second type of data using the segment set… (Cao, p. 3 "Fig. 2: Result of Image Analogy: Based on a training set (A, A') an input image B can be transformed to B' which mimics A' in appearance."; p. 4 "We adapt this formulation for our sparse coding image analogy method and learn the dictionary D directly from aligned sets of training images." ; p. 6 equation (9))
 Cao, Tang and Purnomo do not teach, but Chen teaches: The system of claim 5, wherein the first sensor is deployed in a first device wherein a first portion of the processing circuitry … is at the first device, and (Chen, p. 7 "Our pulse sensor hardware and software system is depicted in Figure. 5. The pulse sensor hardware is idle most of the time. The process begins with a smart phone sending commands to the pulse sensor hardware to collect measurement at what interval and how long. This allows us to specify the rate of uniform subsampling as described in Eq. 1. The sensor then collects the samples, interleaves the data values, forms multiple packets and sends those packets to the phone through a lossy wireless channel (as shown in Fig 5).")
wherein a second portion of the processing circuitry… is at a second device. (Chen, p. 7 "The phone then reorganizes these packets in order and sends data to a remote server through HTTP protocol. Finally, the server reconstructs the full pulse wave signal based on the received packets."; Based on spec. [0030], prior art Chen is used to teach the concept of splitting the operations of edge sensor and a remote device.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Cao, Tang and Purnomo to incorporate the teachings of Chen by including wearable sensors with compressive sensing. Doing so would save battery power of wearable sensors and reduce measurement data to transmit to the server. (Chen, p.5 "we can avoid computationally expensive on-device compression by using a framework called compressive sensing... by applying compressive sensing, dictionary learning and sparse coding theories, we can reconstruct the entire pulse wave, containing much more information than the derived information such as heart rate with a lower or comparable amount of power.")

In regard to claims 7, 15 and 23, Cao, Tang, Purnomo and Chen teach: The system of claim 6, wherein the processing circuitry is configured by the instructions to: 
obtain a classification target; and (Chen, p.5 "The dictionary based recovery is applicable to a variety of sensing problems as long as sufficient sensing examples are available for the dictionary training. Our approach is generally applicable to wearable sensor, where minimizing power consumption is essential. Applications can benefit from this approach, as long as the target signal [a classification target] is sparse in some domain spanned by atoms in a trained dictionary.")
select a sparse code dictionary from several dictionaries based on the classification target. (Chen, p.6 C. Dictionary Learning and Signal Reconstruction, "In this section, we describe how to recover x(i) from y(i) using a trained dictionary. We deviate from the standard compressive sensing setting with orthogonal bases, and train data-driven overcomplete dictionaries instead. Because trained dictionaries learn correlation patterns in the data, they allow for easy and aggressive compression schemes such as uniform subsampling. We will demonstrate this in the following experiment. Dictionary D is trained to express signal samples X = [x(1),x(2), . . . ,x(t)] with linear combinations of at most k atoms in D."; a trained dictionary D is selected for signal samples X from trained dictionaries.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Cao, Tang and Purnomo to incorporate the teachings of Chen by including wearable sensors with compressive sensing. Doing so would save battery power of wearable sensors and reduce measurement data to transmit to the server.

Response to Arguments
Applicant's arguments with respect to the rejection of the claims under 35 U.S.C. 101 have been fully considered but they are not persuasive:
The examiner re-examined the 101 rejection, and updated the rejection, see section 101 rejection above. 
Applicant argues: (see p. 9 middle): “However, at step 2A… “obtaining a sample of… ” 
Examiner answers: The analysis of the obtaining step is now under step 2A prong 2. This step is an insignificant extra-solution activity.

Applicant argues: (see p. 9 bottom): “… (1) there is no evidence that humans encode data using sparse codes. (2) There is no evidence that humans use the sparse codes to lookup entries in a data set. (3)There is no evidence that humans segments of second data are found in these entries. (4) And there is no evidence that humans then use these segments of second data to create an instance of the second data.” 
Examiner answers: (1) the encoding step is a mathematical calculations, see step 2A prong 1. 
(2) For example, a database includes 20 images with sparse codes, “looking up entries in a dataset using the sparse codes” is comparing the coefficients to find the sparse codes (with the corresponding images) that are not close to zero. That is, if the coefficient is approximately close to zero, then the entry including the sparse code and the corresponding image is eliminated. Otherwise, if it’s close to one, it’s selected. The observation and evaluation can be done in the human mind.
(3) “Segmenting data from the dataset” is merely extracting data entries from a data table. For example, out of the 40 images, one or more images are extracted.  The observation and evaluation can be done in the human mind.
(4) For “using these segments of second data to create an instance of the second data,” the example in the prior art Perez Pellitero shows the combination of image patches: using images P32,1 and P32,2 to create image P32. The evaluation that can be performed in the human mind with the aid of pen and paper.

Applicant's arguments with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered but they are moot:
Applicant argues: (see p. 10-12): “103 rejection… Missing from Yang is the concept…” 
Examiner answers: The arguments do not apply to the references (Cao) being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU-TING CHUANG whose telephone number is (408)918-7519.  The examiner can normally be reached on Monday - Thursday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.C./Examiner, Art Unit 2122


/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122